Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-6 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 03/01/2022 and 04/01/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Instant claim 1 “being at least one of a container housing an ozone gas and having a metal inner wall, a treatment container housing an object to be subjected to a surface treatment using the ozone gas and having a metal inner wall, and a pipe configured to supply the ozone gas and having a metal inner wall” renders ambiguity as it is unclear whether claim 1 requires at least one of a container, a treatment container and a pipe  or claim 1 requires a container, a treatment container and a pipe”.  For examination purpose, instant claim 1 is interpreted as at least one of a container, a treatment container and a pipe.  
Instant claim 6 “the step of switching the ozone gas is performed if it is determined whether a temperature rise occurs in at least a region of the treatment object or not in the step of determining whether a temperature rise occurs in at least a region of the treatment object or not.” is unclear as to which criteria (temperature rise or no temperature rise) will lead to the step of switching the ozone gas.   Second, applicant is required to recite the step of determining whether a temperature rise occurs in at least a region of the treatment object (or not) in a positively recited step. 
As a result of rejected independent claim 1, all dependent claims are also rejected under the same statue.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Izumi (JP2011140692A) in view of Izumi’554 (JP2003201554A) and Izumi’602 (JP2009084602A).
As for claim 1, Izumi discloses a method for treating an inner surface of a test container formed of an aluminum-based material (i.e instant claimed treatment object and a treatment container housing an object to be subjected to a surface treatment using the ozne gas and having a metal inner wall) by which a denser oxide passive film is formed on the surface of aluminum.   The method for treating the inner surface of aluminum includes exposing the Al-base material to an ozone gas, wherein the ozone concentration range of 5-30 vol% (Page 2 paragraph 3).  Hence, Izumi discloses instant claim 1 required “distributing an ozone gas having a concentration of 10% by volume or more and 30% by volume or less”.
Izumi differs from instant claim 1 such that it does not expressly disclose (1) “determining whether an abnormal part is present in the inner wall surface of the treatment object or not; and (2) distributing the ozone gas at a temperature of 60°C or less such that the ozone gas contacts the inner wall surface of the treatment object, after the step of determining whether an abnormal part is present or not.”
Regarding (1), Izumi’554 discloses a method for passivating inside surface of installed piping system using an ozone gas to react with inside surface of the piping system.  During the distribution of ozone gas of 5-10%, temperature of the outer surface of the piping system is detected to monitor the presence of abnormal heat generation points which is caused by the presence of foreign matter or abnormal parts oxidizing with the ozone gas.  (Page 4 top four paragraphs) Hence, Izumi’554 suggests instant claim 1 required “determining whether an abnormal part is present in the inner wall surface of the treatment object or not”.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to apply a step of determining whether an abnormal part is present in the inner wall surface of the treatment object or not as disclosed by Izumi’554, in the process of Izumi for the benefit of preventing a decomposition reaction and an explosion. (Page 4 paragraph 2 last line)
Regarding (2), Izumi’602 discloses a method for forming surface oxide film on stainless steel using ozone gas containing concentration of 15 vol% or more and an oxidation treatment with the ozone gas is completed at a temperature of 60 oC or less including room temperature in order to complete the treatment in a shorter time. (paragraph [0023])
 Hence, it would have been obvious to one skill in the art, at the time the invention is made to distribute an ozone gas at a temperature of 60 oC or less including room temperature as disclosed by Izumi’602, in the process of Izumi in view of Izumi’554 in order to complete the treatment in a shorter time.
As for claim 2,  Izumi’602’s temperature of 60 oC or less including room temperature meets instant claimed wherein clause.
As for claim 3, Izumi ‘s step of distributing the ozone gas is performed 24-48 hours (Page 2 paragraph 4 line 3).
As for claim 4, Izumi’554 discloses at the beginning of the oxidation treatment, ozone gas concentration is 5-10% by volume  to slow down the oxidation caused by presence of foreign matter or abnormal parts in the inner surface wall. (Page 2 paragraphs 1-2)
As for claim 5,  Izumi’554 Figure 1 discloses pipeline (3) is an inlet for supplying the ozone gas into the treatment object (2) and it is disposed near the left side wall of treatment object (2).  Ozone gas discharge system passage (11) is connected to the outlet of the treatment object (2) and it is disposed near the right side wall of treatment object (2) and both walls are expected to be opposite to each other.
As for claim 6, the fact Izumi’554 discloses the outer surface temperature of the piping system is detected to monitor the presence of abnormal heat generation points suggests instant claimed “the step of determining whether a temperature rise occurs in at least a region of the treatment object (or not)”.  In view of Izumi’554 expressly discloses ozone gas with a lower concentration such as 5-10% is used to slow down the oxidation rate which causes the temperature rise, (Page 4 paragraph 2), one skill in the art would have been motivated to switch to the lower ozone concentration 5-10% from a higher ozone concentration as suggested by Izumi’554, in the process of Izumi in view of Izumi’554 for the benefit of suppressing the temperature rise to prevent a decomposition reaction and an explosion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733